UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4109


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SEAN BRADFORD CONTEE,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Senior District
Judge. (8:13-cr-00175-DKC-2)


Submitted:   November 20, 2014            Decided:   November 24, 2014


Before KING and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Marc Gregory Hall, LAW OFFICES OF MARC G. HALL, P.C., Rockville,
Maryland, for Appellant. Leah Bressack, Assistant United States
Attorney, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Sean Bradford Contee pled guilty, pursuant to a plea

agreement, to conspiracy to distribute and possess with intent

to distribute twenty-eight grams or more of cocaine base, in

violation of 18 U.S.C. § 846 (2012).                 The district court imposed

a within-Guidelines sentence of 108 months’ imprisonment.                            On

appeal, Contee’s attorney has filed a brief in accordance with

Anders v. California, 386 U.S. 738 (1967), in which he asserts

that there are no meritorious issues for appeal but challenges

Contee’s sentence.       Contee has filed a pro se supplemental brief

arguing that his plea was not knowing and voluntary because he

did not have access to discovery and his plea was a result of

threats by counsel.        Finding no error, we affirm.

            We    review    sentences         for    reasonableness        “under     a

deferential       abuse-of-discretion           standard.”     Gall     v.    United

States,    552    U.S.   38,   41,   51       (2007).       This   review    entails

appellate consideration of both the procedural and substantive

reasonableness of the sentence.               Id. at 51.      In determining the

procedural reasonableness of a sentence, we consider whether the

district    court   properly    calculated          the   defendant’s   Guidelines

range,     gave   the    parties     an       opportunity     to   argue     for    an

appropriate sentence, considered the 18 U.S.C. § 3553(a) (2012)

factors, and sufficiently explained the selected sentence.                          Id.

at 49–51.

                                          2
               If a sentence is free of significant procedural error,

we then review it for substantive reasonableness, “tak[ing] into

account the totality of the circumstances.”                          Gall, 552 U.S. at

51.       If    the     sentence        is    within       the    properly     calculated

Guidelines range, this court applies a presumption on appeal

that the sentence is substantively reasonable.                          United States v.

Mendoza–Mendoza, 597 F.3d 212, 217 (4th Cir. 2010).                               Such a

presumption is rebutted only if the defendant shows “that the

sentence is unreasonable when measured against the § 3553(a)

factors.”        United States v. Montes–Pineda, 445 F.3d 375, 379

(4th Cir. 2006) (internal quotation marks omitted).                          In light of

these   standards,          we    conclude        that    Contee’s   sentence    is   both

procedurally and substantively reasonable.

               In accordance with Anders, we have reviewed Contee’s

pro se claim and the record in this case and have found no

meritorious issues for appeal.                    We therefore affirm the district

court’s      judgment.            We    further          deny    Contee’s    motion   for

declaratory      judgment         and     order.          This   court     requires   that

counsel inform Contee, in writing, of the right to petition the

Supreme      Court     of   the    United     States       for   further    review.     If

Contee requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move

in    this     court    for       leave      to       withdraw   from    representation.

Counsel’s motion must state that a copy thereof was served on

                                                  3
Contee.     We dispense with oral argument because the facts and

legal    contentions     are   adequately   presented    in   the   materials

before    this   court   and   argument   would   not   aid   the   decisional

process.



                                                                      AFFIRMED




                                      4